DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-5, 7-12, 16-20 and 84, none of the prior art teaches or suggests, alone or in combination, a nanostructure comprising wherein the core comprises ZnSe1-xTex, wherein 0<x<1, wherein the at least one shell is selected from the group consisting of ZnS, ZnSe, ZnTe, and alloys thereof, wherein the full width at half maximum (FWHM) of the nanostructure is about 20 nm to about 30 nm, and wherein the photoluminescence quantum yield of the nanostructure is between about 80% and about 99%.
With respect to claims 71 and 85, none of the prior art teaches or suggests, alone or in combination, a nanostructure molded article comprising: wherein the nanostructure layer comprises a population of nanostructures comprising a core surrounded by at least one shell, wherein the core comprises ZnSe1-xTex, wherein 0<x<1, wherein the at least one shell is selected from the group consisting of ZnS, ZnSe, ZnTe, and alloys thereof, wherein the full width at half maximum (FWHM) of the nanostructure is about 20 nm to about 30 nm, and wherein the photoluminescence quantum yield of the nanostructure is between about 80% and about 99%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN HAN/Primary Examiner, Art Unit 2818